


Exhibit 10


ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption is dated as of the date set forth below (the
“Effective Date”) and is entered into by and between the Assignor (as defined
below) and the Assignee (as defined below). Capitalized terms used in this
Assignment and Assumption and not otherwise defined herein have the meanings
specified in the Credit Agreement dated as of June 14, 2011 (the “Credit
Agreement”), among Symbion, Inc., a Delaware corporation (the “Buyer”), Symbol
Holdings Corporation, a Delaware corporation (“Holdings”), the Lenders party
thereto from time to time, and Morgan Stanley Senior Funding, Inc., as
Administrative Agent and Collateral Agent, receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto (the “Standard Terms”) are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and each Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below (a) all of the Assignor’s rights and obligations in its
capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the Facilities identified below (including
participations in any Letters of Credit and Swingline Loans included in such
facilities) and (b) to the extent permitted to be assigned under applicable law,
all claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (a) above (the rights and obligations sold and assigned
pursuant to clauses (a) and (b) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
1.
Assignor: Jefferies Finance LLC

2.
Assignee: Wells Fargo Principal Lending, LLC

3.
Borrower: SYMBION, INC.

4.
Administrative Agent: MORGAN STANLEY SENIOR FUNDING, INC., as Administrative
Agent under the Credit Agreement.


1
10806624.1

--------------------------------------------------------------------------------






5.
Assigned Interest:

Aggregate Amount of All Lenders’ Revolving Commitments and Loans




Amount of Revolving Commitments and Loans Assigned


Percentage of Global Revolving Commitment Assigned








CUSIP


$50,000,000
$12,500,000.00
25%







Effective Date: February 11, 2013
The terms sets forth in this Assignment and Assumption are hereby agreed to:
Jefferies Finance LLC
as Assignor




By:    /s/ Adrian Cioinigel
Name: Adrian Cioinigel
Title:     Assistant Vice President




The terms set forth in this Assignment and Assumption are hereby agreed to:


Wells Fargo Principal Lending, LLC
as Assignee




By:    _______________________________
Name: Elizabeth Eipe
Title:     Authorized Signatory



2
10806624.1

--------------------------------------------------------------------------------








Consented to and Accepted:


MORGAN STANLEY SENIOR FUNDING, INC.
as Administrative Agent




By:    /s/ Amanze Iregbulem
Name: Amanze Iregbulen
Title:     Authorized Signatory




Consented to and Accepted:


as Issuing Bank


By:    /s/ Eduardo Diaz-Perez
Name:    Eduardo Diaz-Perez
Title:     Managing Director




MORGAN STANLEY BANK, N.A.,
as Swingline Lender




By:    /s/ Eduardo Diaz-Perez
Name: Eduardo Diaz-Perez
Title: Managing Director




Consented to:


SYMBION, INC.




By:    /s/ Teresa F. Sparks
Name: Teresa F. Sparks
Title:     Senior Vice President of Finance
and Chief Financial Officer



3
10806624.1

--------------------------------------------------------------------------------






STANDARD TERMS AND CONDITIONS
FOR ASSIGNMENT AND ASSUMPTION


1.Representations and Warranties.
1.1Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby, and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 4.01(f) or 5.01 of the Credit
Agreement, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, (v) if it is a Foreign
Lender, attached to this Assignment and Assumption is any documentation required
to be delivered by it pursuant to Section 2.17(e) of the Credit Agreement, duly
completed and executed by [the][such] Assignee and (vi) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3.General Provisions. This Assignment and Assumption shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by facsimile or other electronic transmission shall be
as effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be construed in accordance
with and governed by the law of the State of New York.



4
10806624.1